 

Exhibit 10.2

 

Terms and Conditions of Employment

 

1) Scope. Kevin Barry (“Employee”) accepts and agrees to the terms of the
Stereotaxis offer letter dated 9/26/2018 (“Offer Letter”). Both parties agree
that Employee’s employment by Stereotaxis, Inc. (the “Company” or “Stereotaxis”)
shall be subject to these terms and conditions set out herein. (The Offer Letter
and these Terms and Conditions together are the “Agreement”.)     2)
Definitions.

 

  a) “Confidential Information” means any information pertaining to the
Stereotaxis Business and/or other information of the Company acquired by
Employee during the course of or as a result of employment with the Company,
which is not publically known, such as but not limited to, trade secrets,
know-how, processes, designs, products, documentation, data, research and
development plans and activities, standard operating procedures and validation
records, drawings, tools, techniques, software and computer programs and
derivative works, inventions (whether patentable or not), improvements,
copyrightable material, business and marketing plans, projections, sales data
and reports, confidential evaluations, the confidential use, nonuse or
compilation by the Company of technical or business information in the public
domain, customers and prospects, customer requirements, costs, profitability,
sales and marketing strategies, pricing policies, operational methods, strategic
plans, training materials, internal financial information, operating and
financial data and projections, distribution or sales methods, prices charged by
or to Company, inventory lists, sources of supplies, supply lists, lists of
current or past employees and information concerning relationships between
Company and its employees, collaborators, or customers.         b) “Stereotaxis
Business” means i) the development, manufacture, and sale of (A) equipment,
software, devices, and methods in the field of remote, computer-controlled or
computer-aided navigation and delivery of interventional medical devices, with
or without the use of magnetic devices or systems, and (B) workstations,
software, and networks used in or with medical procedures, and ii) research and
planning and business development that is planned or implemented by Company
during the term of employment, with respect to which Employee receives
Confidential Information during employment.

 

3) At-Will Employment. Employee’s position, reporting, compensation, benefits,
and time off shall be according to the Offer Letter or as otherwise directed by
the Company. The Company is an “at-will” employer. This means that the Company
or the Employee may terminate Employee’s employment at any time, for any reason
or for no reason and/or with or without cause. Stereotaxis makes no promise that
Employee’s employment will continue for a set period of time, nor is there any
promise that it will be terminated only under particular circumstances. No raise
or bonus or discussion of possible or potential future benefits if any, or
changes to Employee’s position, reporting, or compensation, shall alter
Employee’s status as an “at-will” employee or create any implied or express
contract or promise of continued employment. No manager, supervisor or officer
of Stereotaxis has the authority to change Employee’s status as an “at-will”
employee.     4) Employment Services; Employee Handbook and Company Policies.
Employee agrees that throughout the term of Employee’s employment, as a
condition of Employee’s employment, Employee shall (a) diligently, in good faith
and to the best of Employee’s abilities render such services as may be delegated
to the Employee by the Company and (b) follow and act in accordance with all of
Company’s rules, policies and procedures of Company, including, but not limited
to this Agreement, the Company rules and policies, and the Employee Handbook,
any of which may be revised from time to time at the sole discretion of the
Company, with or without prior notice.

 

 

 

 

5) Inventions and Developments.

 

  a) Any and all ideas, inventions, discoveries, patents, patent applications,
continuation-in-part patent applications, divisional patent applications,
technology, copyrights, derivative works, trademarks, service marks,
improvements, trade secrets and the like, which are developed, conceived,
created, discovered, learned, produced and/or otherwise generated by Employee,
whether individually or otherwise, during the term of Employee’s employment
whether or not during working hours, that relate to Stereotaxis Business or any
work performed by Employee for Company (collectively, “Inventions and
Developments”), shall be the sole and exclusive property of Company, and Company
shall own any and all right, title and interest to such Inventions and
Developments. Employee assigns and agrees to assign to Company any and all
right, title and interest in and to any such Inventions and Developments
whenever requested to do so by Company, at Company’s expense, and Employee
agrees to execute any and all applications, assignments or other instruments
which Company deems desirable or necessary to protect such interests, both
during and after the term of Employment.         b) By way of clarification,
Paragraph 5(a) shall not apply to any invention for which no equipment,
supplies, facilities or Confidential and Trade Secret Information of Company was
used and which was developed entirely on Employee’s own time, unless (i) the
invention relates to Stereotaxis Business or to Company’s actual or
demonstrably-anticipated research or development, or (ii) the invention results
from any work performed by Employee for Company.

 

6) Confidential Information. Employee agrees to keep secret and confidential,
and not to use or disclose to any third parties, except as directly required for
Employee to perform Employee’s employment responsibilities for Company, any of
Company’s Confidential Information. Excluded from the scope of these
restrictions is Confidential Information that becomes generally available to the
public in any manner other than by a breach of this Agreement by the Employee.  
  7) Company Materials. All notes, records, correspondence, data, hardware,
software, documents or the like obtained by or provided to the Company regarding
Stereotaxis Business, or otherwise made, produced, or compiled during the course
or as a result of employment with the Company which contain Confidential
Information, regardless of the type of medium in which such is preserved,
(“Company Materials”), are the sole and exclusive property of the Company, and
shall be surrendered to the Company on request or upon Employee termination for
any reason. During Employee’s employment, Employee will not copy, reproduce or
otherwise duplicate, record, abstract, summarize or otherwise use, any Company
Materials except as expressly permitted or required for the proper performance
of Employee’s duties on behalf of the Company.     8) Attention to Duties;
Conflict of Interest.

 

  a) Employee represents that the execution and delivery of the Agreement and
Employee’s employment with Company do not violate any previous employment
agreement or other contractual obligation of Employee, and there are no
outstanding commitments or agreements inconsistent with any of the terms of this
Agreement or the services to be rendered to Stereotaxis. If in the course of
Employee’s employment, Employee becomes aware of any such obligations or
commitments or any real or apparent conflicts of commitment or conflicts of
interest, Employee shall immediately disclose them to Employee’s supervisor.    
    b) While employed by the Company, Employee shall devote Employee’s full
business time, energy and abilities exclusively to the business and interests of
Stereotaxis and shall not hold any direct or indirect interests in or
relationships with any organization that might affect the objectivity and
independence of the Employee’s judgment or conduct in carrying out duties and
responsibilities to the Company or interfere with the performance of Employee’s
duties under this Agreement. However, nothing herein shall preclude employee
from pursuing Employee’s personal, financial and legal affairs, or, subject to
the prior written consent of the Company, (i) serving on any corporate or
governmental board of directors, (ii) serving on the board of, or working for,
any charitable, not-for-profit or community organization, or (iii) pursuing any
other activity; provided that Employee shall not, and the said consent shall not
be deemed to permit Employee to, engage in any activity, for compensation or
otherwise, which would violate Sections 7, 8, or 11 of this Agreement or would
otherwise conflict, create the appearance of a conflict, or interfere with the
performance of Employee’s duties and responsibilities hereunder, either directly
or indirectly.

 

 2 

 

 

9) Non-Competition, Non-solicitation. Employee agrees that while employed by the
Company and for one year after the employment terminates for any reason, and
regardless of how or why Employee’s termination occurs, Employee shall not,
directly or indirectly (whether individually or as owner, partner, consultant,
employee or otherwise):

 

  a) engage in, assist or have an interest in, enter the employment of, or act
as an agent, advisor or consultant for, any person or entity that then is or
intends to be in competition with the Company with respect to Stereotaxis
Business. A person or entity will be deemed “in competition” if it is involved
in research, development, manufacture, supplying or sale of a product, process,
apparatus, service or development which is competitive with a product, process,
apparatus, service or development on which Employee worked, or with respect to
which Employee has or had access to Confidential Information during or as a
result of the Employee’s employment.         b) solicit, divert, or take away,
or attempt to solicit, divert or take away from the Company the business of any
customers for the purpose of selling or providing to such customer any product
or service which is included in the Stereotaxis Business as defined herein;    
    c) knowingly to cause or attempt to cause any customer, vendor, or other
third party collaborating with the Company to terminate or reduce its existing
relationship with the Company;         d) knowingly solicit, induce, or hire, or
attempt to solicit, induce, or hire, any employee, consultant, or distributor of
the Company to leave the employ of the Company and/or to work for any competitor
of the Company.

 

10) Notification; Non-disparagement. Employee shall notify any prospective
employer of the existence and terms of this Agreement, prior to acceptance of
employment outside of the Company. Company may inform any person or entity
subsequently employing, or evidencing an intention to employ Employee of the
nature of the information Company asserts to be Confidential Information, and
may inform that person or entity of the existence of this Agreement, the terms
hereof, and provide to that person or entity a copy of these terms and
conditions. Neither party shall in any way disparage the other, including
current or former officers, directors and employees of the Company, and neither
party shall make or solicit any comments, statements or the like to the media or
to others, including their agents or representatives, that may be considered to
be derogatory or detrimental to the good name or business reputation of the
other party.     11) Acknowledgments Regarding Restrictions. Employee
acknowledges, understands, and agrees that:

 

  a) The provisions relating to confidentiality, conflicts of interest,
non-competition, and their post-employment continuation are material
consideration for the compensation and other benefits of Employee’s employment
by Company, and without Employee’s agreement to these provisions and
restrictions, Employee would not be employed by the Company.         b) Employee
agrees that the covenants relating to non-competition, non-solicitation, and
disparagement in this Agreement are appropriate and fair and necessary to avoid
conflicts of interest and commitment and to protect the Company’s legitimate
interests in its Confidential Information, goodwill, and relationships.        
c) The restrictions contained herein are not limited geographically in view of
Company’s worldwide operations and the nature of the Confidential Information,
customers and /or other business relationships to which Employee will have
access. These restrictions may preclude, for a time, Employee’s employment with
competitors of Company. Company agrees, however, that if it is commercially
reasonable, after the Employee’s employment and within the Restricted Period it
may provide written permission for Employee to provide services to or be
employed by firms that are engaged in Stereotaxis Business, so long as such
services or employment are provided to divisions, departments, or affiliates
that are not engaged in Stereotaxis Business within those firms. Such permission
shall not be deemed to waive or diminish the prohibitions on disclosure or use
of Confidential Information or the covenants of non-competition in this
Agreement.

 

 3 

 

 

  d) None of these restrictions is intended to prevent the Employee from owning
up to one percent (1%) of the publicly traded stock of any company during the
Restricted Period.         e) In the event of a breach or threatened breach of
any of Employee’s duties and obligations under Sections 5-10, Company shall be
entitled, in addition to any other legal or equitable remedies (including any
right to damages), to temporary, preliminary and permanent injunctive relief
restraining such breach or threatened breach. Employee expressly acknowledges
that the harm that might result to Company’s business as a result of any
noncompliance by Employee with any of the provisions of these Sections would be
largely irreparable, and specifically agrees that if there is a question as to
the enforceability of any of the provisions of these Sections, Employee will not
engage in conduct alleged to be inconsistent with or contrary to such Sections
before the question has been resolved by a final judgment of an arbitrator or
court of competent jurisdiction.         f) To ensure Employee’s understanding
of and compliance with the obligations under this Agreement, Employee agrees to
engage in an exit interview with the Company at the Company’s expense prior to
Employee’s last day of employment, at a time and place or by telephone, as
designated by the Company, and that Employee may be required to confirm that
Employee will comply with Employee’s post termination obligations.         g)
Non-Waiver of Rights. Company’s failure at any time to enforce or require
performance by Employee of any of the provisions of this Agreement shall in no
way be construed to be a waiver of such provisions or to affect either the
validity of this Agreement, or any part hereof, or the right of Company
thereafter to enforce each and every provision in accordance with the terms of
this Agreement.

 

12) Binding Arbitration.

 

  a) Any dispute, claim or controversy with respect to Employee’s employment or
its termination (whether the termination of employment is voluntary or
involuntary) shall be settled exclusively (except as set out in Section 11(e)
above) by arbitration in accordance with the rules of the American Arbitration
Association (“AAA”). Either party may request arbitration in writing after good
faith efforts to resolve the matter internally, and the parties shall select an
arbitrator under the AAA rules. Employee and Stereotaxis each waive their
constitutional rights to have such matters determined by a jury, explicitly and
definitely prefer arbitration to recourse to the courts, and have prescribed
arbitration as their sole and exclusive method of binding dispute resolution
because, among other reasons, it is quicker, less expensive, and less formal
than litigation in court.         b) Except as set out in Section 14 below, the
arbitrator shall not have the authority to modify, add to or eliminate any
provision of this Agreement. The arbitration shall be held in St. Louis,
Missouri. The award of the arbitrator shall be final and binding on the parties.
Judgment upon the arbitrator’s award may be entered in any court, state or
federal, having jurisdiction over the parties. If a written request for
arbitration is not made within one (1) year of the date of the termination of
employment or, in the case of disputes not resolved internally, the date of the
final decision reached by the Human Resources Department, all remedies regarding
such dispute, claim or controversy shall be waived.         c) In the event of
any litigation or arbitration or other proceeding by which one party seeks to
enforce its rights or seeks a declaration of any rights or obligations under
this Agreement, a party that is finally determined to have breached this
Agreement or the party against which injunctive relief is awarded shall pay the
other party its reasonable attorney fees, costs, and expenses incurred.

 

 4 

 

 

13) Choice of Forum and Governing Law. Employee acknowledges and agrees that
substantial and material aspects of the employment under this Agreement take
place in St. Louis, Missouri and that the important decisions, training,
planning and activities hereunder are focused in St. Louis, Missouri. In light
of Company’s substantial contacts with the State of Missouri, the parties’
interests in ensuring that disputes regarding the interpretation, validity and
enforceability of this Agreement are resolved on a uniform basis, and Company’s
execution of, and the making of this Agreement in Missouri, the parties agree
that: (a) any litigation involving any noncompliance with or breach of the
Agreement, or regarding the interpretation, validity and/or enforceability of
the Agreement, shall be filed and conducted exclusively in the state or federal
courts in St. Louis County, Missouri; and (b) the Agreement shall be interpreted
in accordance with and governed by the laws of the State of Missouri.     14)
Severability. If any provision(s) of this Agreement are or become invalid, are
ruled illegal or are deemed unenforceable by any tribunal of competent
jurisdiction, it shall be modified and enforced to the maximum extent
permissible under applicable law. It is the intention of the Parties that the
remainder of this Agreement shall not be affected, provided that a Party’s
rights under this Agreement are not materially affected, in which case the
Parties covenant and agree to revise any such provision or the Agreement in good
faith in order to provide a term, covenant, condition or application of this
Agreement that most closely complies with the intent of the Parties under the
Agreement as originally executed.     15) Assignment. The Company may assign
this Agreement and Employee’s employment to any entity to which the operations
it currently manages are transferred, whether through reorganization, merger,
sale or any other transfer. As a contract for personal services, neither this
Agreement nor any rights hereunder shall be assigned by Employee.     16)
Construction. The Parties to this Agreement represent and acknowledge that in
executing this Agreement they do not rely and have not relied upon any
representation or statement made by the other party or the other party’s agents,
attorneys or representatives regarding the subject matter, basis, or effect of
this Agreement or otherwise, other than those specifically stated in this
written Agreement. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any party. This
Agreement shall be construed as if each party was its author and each party
hereby adopts the language of this Agreement as if it were his, her or its own.
Section headings are provided in this Agreement for convenience only and shall
not be deemed to substantively affect the content of such sections. In addition,
Employee acknowledges and agrees that Employee’s post-employment obligations
herein are reasonable and should be fully enforceable regardless of why or how
the employment ends.     17) Entire Agreement. This Agreement, including the
Offer Letter and these Terms and Conditions and any Exhibits attached hereto,
sets forth all the covenants, promises, agreements, representations, conditions
and understandings between the Parties hereto with respect to the subject matter
hereof and supersedes and terminates all prior agreements and understandings
between the Parties. There are no covenants, promises, agreements,
representations, conditions or understandings, either oral or written, between
the Parties with respect to the subject matter hereof other than as set forth
herein and therein. No amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by the Employee
and an authorized representative of the Company. This Agreement cannot be
changed orally or by any conduct of either Employee or the Company or any course
of dealings between Employee, or another person and the Company.

 

 5 

 

 

Employee and the Company have executed this Agreement and agree to enter into
and be bound by the provisions hereof as of          .

 

BY SIGNING THIS AGREEMENT, EMPLOYEE IS HEREBY CERTIFYING THAT EMPLOYEE (A) HAS
RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE EXECUTING IT; (B)
HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS HAD SUFFICIENT
OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS EMPLOYEE HAS ABOUT
THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL SUCH QUESTIONS AND TO
CONFER WITH COUNSEL; AND (D) UNDERSTANDS EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER
THE AGREEMENT.

 

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION.

 

Employee   Stereotaxis, Inc.       /s/ Kevin Barry 9/30/18   /s/ Martin C.
Stammer 10/10/18 Kevin Barry   Marty Stammer     CFO



 



 6 

 

 

